Citation Nr: 1416990	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  12-01 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to January 1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD and assigned a 10 percent disability evaluation.

The Board notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claim, and has been reviewed.


FINDINGS OF FACT

There is a balance of evidence reflecting whether the Veteran's symptoms of PTSD more closely approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for an initial rating of 30 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veteran's claim of entitlement to a higher initial rating for PTSD arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of his claim and to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, the VA obtained service treatment records, Social Security disability records, VA and private treatment records, and VA examination reports.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so by providing evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

II.  Analysis

The Veteran is seeking an increased initial rating for his PTSD, evaluated as 10 percent disabling from August 6, 2010.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b). 

PTSD is rated under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  The relevant rating criteria are as follows.

A rating of 30 percent is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A rating of 70 percent is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Another factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment 
in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance 
of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Since separating from service, the Veteran has received diagnoses of and treatment for various psychiatric conditions, including PTSD, anxiety disorder not otherwise specified, and dysthymia.

During VA treatment in May 2008, the Veteran indicated that his PTSD was stable and that he did not wish to be referred for psychiatric services at that time.  The record also noted that he had an ongoing diagnosis of depression.  In March 2009, October 2009, and April 2010, the Veteran continued to indicate that his PTSD was stable.  Throughout that time period the Veteran's psychiatric conditions were treated with medication. 

In March 2012 the Veteran underwent a mental health admission evaluation performed by a VA social worker, and reported that his wife and primary care provider had told him he needed to see someone to discuss his anger flare-ups.  He also stated that he had been advised to seek treatment for PTSD to support his claim for an increase.  Prior to the evaluation, the social worker noted symptoms of depression and anxiety, without suicidal or homicidal ideation.  When asked about his current symptoms, the Veteran reported that he mainly felt aggravated all of the time.  He also indicated that he was unhappy with his daily routine, and did not enjoy doing anything.  He stated he felt sad, and that he became angry over minor things every day.  The Veteran also reported difficulty sleeping, difficulty tolerating crowds, and poor concentration.  The social worker assigned a GAF score of 55 at that time.  During a primary care PTSD screening that same day, the Veteran reported nightmares, avoidance, and hypervigilance.

The Veteran was also afforded two VA PTSD examinations during the appeal period.  During a November 2010 VA PTSD examination, he indicated he had been receiving VA treatment for PTSD in 2003 and 2004, but was no longer receiving ongoing psychiatric treatment.  In addition to PTSD, his previous diagnoses also included major depression, alcohol dependence, dysthymia, and personality disorder.  The VA examiner indicated that the Veteran displayed no major impairment of thought process or communication and denied suicidal or homicidal ideations.  The Veteran reported a history of panic attacks, but indicated he had not experienced one in the past three or four years.  He did report experiencing flashbacks and nightmares associated with his service in Vietnam, as well as mild hypervigilance and hyperarousal.  He also indicated that certain smells would trigger anxiety.  The examiner described the Veteran's affect as anxious and somewhat depressed.  

The Veteran reported that he had been married to his wife for 39 years and had two sons.  He indicated he had not seen his extended family in years but that he did not know why.  He also indicated that he had some friends, but that they stopped coming over after he stopped drinking.  The Veteran stated he had no hobbies, and primarily watched television.  His wife indicated that he was chronically irritable.  The Veteran reported that he had not worked since 1993, and that he had been told he was crazy and could not deal with people.  He estimated that he had held twenty-five different jobs, and explained that he typically quit after becoming upset.

The examiner provided Axis I diagnoses of anxiety disorder not otherwise specified, dysthymia, PTSD, alcohol dependence in full sustained remission, and stuttering.  He indicated that the Veteran's PTSD only caused occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks only during periods of significant stress.  He explained that the Veteran's other diagnoses were severe enough to significantly interfere in areas of work, school, family, relations, judgment, thinking, and mood.  He assigned a GAF score of 55 for the Veteran's anxiety disorder and dysthymia, and a separate GAF score of 80 for the Veteran's PTSD.

The Veteran was afforded another VA PTSD examination, with a different examiner, in April 2012.  At that time his reported symptoms included recurrent, distressing dreams and recollections, avoidance, diminished interest or participation in significant activities, feelings of detachment and estrangement, difficulty sleeping, irritability, hypervigilance, an exaggerated startle response, and difficulty concentrating.  The examiner noted that the Veteran also exhibited a depressed mood, mild memory loss, flattened affect, disturbances of motivation and mood, and intermittent inability to perform activities of daily living.  The Veteran indicated he had not received any non-VA mental health treatment since his last PTSD examination, and the examiner noted that the record indicated the Veteran had not been receiving treatment through VA for some time.

The Veteran reported that he had been married for 40 years and that his relationship with his wife was "pretty good."  His wife described the relationship as a "rough road."  The Veteran indicated he had two sons, and that his relationship with them was "real good."  He stated that he had no friends or family aside from his wife and children, and his wife indicated that the Veteran did not like having visitors.  The Veteran reported that he had last worked in 1998, and explained that he had gone through numerous jobs, quitting when he became aggravated.  He also indicated that he experienced nervousness at work.  His wife indicated that the Veteran did not do well in public or with taking orders.

The examiner indicated she was able to separate the Veteran's symptoms into those attributable to PTSD and those attributable to his other Axis I diagnoses, which she stated were anxiety disorder not otherwise specified, dysthymia, alcohol dependence in sustained full remission, and cannabis abuse in sustained full remission.  She stated that symptoms such as diminished interest, feelings of detachment, difficulty with sleep, difficulty concentrating, and irritability were more likely due to the Veteran's nonservice-connected diagnoses.  She also stated that his remaining PTSD symptoms were mild.  Although the examiner went on to indicate that his mental diagnoses, as a whole, were causing occupational and social impairment with reduced reliability and productivity, she stated that the majority of this impairment was caused by the Veteran's nonservice-connected conditions, and that his PTSD symptoms were not causing any impairment and only occasional distress.  She also noted that his typical complaints during treatment had focused on depressive symptoms and anger outbursts.  The examiner assigned an overall GAF of 55, but assigned a GAF score of 80 for PTSD alone.

On review of the evidence of record, and resolving any reasonable doubt in favor of the Veteran, the Board finds that the Veteran's PTSD most closely approximates the criteria for a 30 percent rating.  Specifically, the clinical findings contained in the VA treatment records and examination reports reflect that the Veteran's PTSD has primarily manifested with symptoms of nightmares, intrusive thoughts, avoidant behavior, hypervigilance, and exaggerated startle response-all of which have resulted in no more than occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

Both the 2010 and 2012 VA examiners noted primary PTSD symptoms largely unlisted in the rating criteria, including nightmares, intrusive thoughts, avoidant behavior, hypervigilance, and exaggerated startle response.  Because the 2010 VA examiner opined that the Veteran's symptoms caused occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks only during periods of significant stress, that appears to place the Veteran's level of occupational and social impairment somewhere between 10 and 30 percent.  It also suggests that the symptoms of PTSD not enumerated in the criteria are of similar severity, frequency or duration as those listed in those rating criteria.  While the  2012 VA examiner addressed multiple symptoms experienced by the Veteran which were largely attributed to nonservice-connected diagnoses, the examiner did note that the Veteran presented with flattened affect, and experienced some disturbances of motivation and mood.  Thus, resolving any reasonable doubt in the Veteran's favor, it may be concluded that the higher 30 percent evaluation is appropriate.  

The Veteran's PTSD symptoms are not so severe as to themselves produce a permanent reduction in reliability and productivity as contemplated by a 50 percent evaluation, or that they result in occupational and social impairment with deficiencies in most areas.  They are also not so severe that they result in total occupational and social impairment.  There is no medical opinion suggesting PTSD symptoms result in occupational and social impairment resulting in more than an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Indeed, the 2012 VA examiner indicated that the Veteran's PTSD symptoms were not causing impairment at all.  Moreover, the Board finds the VA examination opinions on the specific origins of the Veteran's symptomatology and impairment persuasive.  The opinions were provided by examiners qualified to opine on matters of psychiatric symptomatology, and were based on a review of the evidence of record.  

In considering the severity of the Veteran's symptoms during the period under review, the Board has also considered the GAF scores that were assigned, and notes that a social worker assigned a GAF score of 55 in March 2012.  However, the Board finds more probative the higher GAF scores for PTSD assigned by the 2010 and 2012 VA examiners, who assigned separate scores based on the identified PTSD-specific symptoms.

Finally, the Board has also considered the Veteran's assertions as to his symptomatology and severity of his PTSD, as well as the lay statements submitted by other individuals, including the Veteran's wife, but concludes that the findings during medical evaluation are more probative than the lay assertions as they duly considered the Veteran's subjective symptoms.  


III.  Other Considerations

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria specifically reflect that those enumerated symptoms are not exclusive, such that the schedule is meant to contemplate whatever symptoms are present.  As such, the Board finds that the manifestations of the Veteran's PTSD are contemplated in the rating criteria.  Consequently, referral for extraschedular consideration is not warranted.

ORDER

An initial disability rating of 30 percent, but no higher, for PTSD is granted, subject to the law and regulations governing payment of monetary benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


